AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 1to AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
November 6, 2006 (this ‘‘Amendment), is entered into among WARNACO INC., a
Delaware corporation (the ‘‘Borrower’’), THE WARNACO GROUP, INC., a Delaware
corporation (‘‘Group’’), CITICORP NORTH AMERICA, INC. (‘‘CNAI’’) as Revolving
Facility Agent (as defined below) on behalf of each Revolving Credit Lender
executing a Lender Consent (as defined below) and CNAI as Term Facility Agent
(as defined below) on behalf of each Term Loan Lender executing a Lender Consent
and amends the Amended and Restated Credit Agreement, dated as of January 31,
2006 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the ‘‘Credit Agreement’’), among the Borrower, Group, the
Lenders and Issuers party thereto, CNAI, as administrative agent for the
Revolving Credit Facility (the ‘‘Revolving Facility Agent’’) and as
administrative agent for the Term Loan Facility (the ‘‘Term Facility Agent’’
and, together with the Revolving Facility Agent, in such capacities, the
‘‘Administrative Agents’’), CNAI, as Collateral Agent for the Secured Parties,
JPMORGAN CHASE BANK, N.A., as Syndication Agent, BANK OF AMERICA, NA, THE CIT
GROUP/COMMERCIAL SERVICES, INC. and WACHOVIA CAPITAL FINANCE CORPORATION
(CENTRAL) (F/K/A, CONGRESS FINANCIAL CORPORATION (CENTRAL)), as Co-Documentation
Agents, and CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN SECURITIES, INC., as
Joint Lead Arrangers and Joint Lead Book Managers. Capitalized terms used herein
and not otherwise defined herein shall have the meaning set forth in the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
in certain respects as set forth below; and

WHEREAS, the Lenders constituting Requisite Lenders (or with respect to Section
1(b) below, Requisite Revolving Credit Lenders) have agreed, subject to the
terms and conditions hereinafter set forth, to amend the Credit Agreement in
certain respects as set forth below;

NOW, THEREFORE, in consideration of the premises and the covenants and
obligations contained herein, the sufficiency of which is hereby acknowledged,
the parties hereto agree as follows:

Section 1.    Amendments to the Credit Agreement

Effective as of the Amendment No. 1 Effective Date (as defined below) and
subject to the satisfaction (or due waiver) of the conditions set forth in
Section 2 (Conditions Precedent to the Effectiveness of this Amendment) hereof,
the Credit Agreement is hereby amended as follows:

(a)    Amendments to Article I (Definitions, Interpretation and Accounting
Terms)

(i)    The following definition is hereby inserted in Section 1.1 (Defined
Terms) of the Credit Agreement in the appropriate place to preserve the
alphabetical order of the definitions in such section:

‘‘OP Sale’’ means the sale to Iconix Brand Group, Inc. of certain assets of
Group and/or its subsidiaries relating to the OP®, Ocean Pacific® and Seven 2®
brands

(b)    Amendments to Article II (The Facilities)

(i)    Clause (d) of Section 2.9 (Mandatory Prepayments) of the Credit Agreement
is hereby amended by deleting the ‘‘or’’ at the end of subclause (i) thereof,
replacing the period at the end of subclause (ii) thereof with the text ‘‘; or’’
and inserting a new subclause (iii) at the end thereof to read in its entirety
as follows:

(iii)    Solely with respect to the OP Sale, first, to repay the outstanding
principal balance of the Term Loans, until such Term Loans shall have been
prepaid in full; second, to repay the outstanding principal balance of the Swing
Loans until such Swing Loans shall have been repaid in full; third, to repay the
outstanding principal balance of the Revolving Loans until such Revolving Loans
shall have been repaid in full; and then, to provide cash collateral for any
Letter of Credit Obligations in the manner set forth in Section 9.3 until all
such Letter of Credit Obligations have been fully cash collateralized in the
manner set forth therein.


--------------------------------------------------------------------------------


(c)    Amendments to Article VIII (Negative Covenants)

(i)    Section 8.3 (Investments) of the Credit Agreement is hereby amended by
deleting the ‘‘and’’ at the end of clause (k) thereof, replacing the period at
the end of clause (l) thereof with the text ‘‘; and’’ and inserting a new clause
(m) at the end thereof to read in its entirety as follows:

(m)    Investments by the Borrower or any Subsidiary Guarantor in conjunction
with the OP Sale in an aggregate amount invested not to exceed (x) $44,0000,000
at any time prior to December 31, 2006 and (y) $27,000,000 at any time
thereafter.

(ii)    Section 8.4 (Sale of Assets) of the Credit Agreement is hereby amended
by deleting the ‘‘and’’ at the end of clause (i) thereof, replacing the period
at the end of clause (j) thereof with the text ‘‘; and’’ and inserting a new
clause (k) at the end thereof to read in its entirety as follows:

(k)    the OP Sale as long as (i) such sale is made on terms and pursuant
documentation in form and substance reasonably satisfactory to the
Administrative Agents and (ii) the purchase price paid to such Warnaco Entity
for such assets shall be no less than the Fair Market Value of such assets at
the time of such sale.

(iii)    Clause (d) of Section 8.5 (Restricted Payments) of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

(d)    (x) Restricted Payments by Group in connection with the redemption,
repurchase or other acquisition of its common Stock; provided, however, that (i)
there shall have been no Revolving Credit Outstandings (other than Letter of
Credit Obligations) for a period of at least ten (10) Business Days immediately
prior to making any such Restricted Payment and (ii) after giving effect to each
such Restricted Payment, Available Credit is at least equal to $50,000,000 and
(y) cash dividends on common Stock of Group paid and declared in any Fiscal
Year; provided, however, that (i) such cash dividends shall not exceed an amount
equal to twenty-five percent (25%) of Group's Consolidated Net Income for the
then most recently completed Fiscal Year and (ii) immediately after giving
effect to each such cash dividend, Available Credit is at least equal to
$50,000,000;

(iv)    Clause (e) of Section 8.5 (Restricted Payments) of the Credit Agreement
is hereby amended by replacing the text ‘‘Section 8.6(b)(vi)’’ in the second
line thereof with the text ‘‘Section 8.6(b)(vii)’’

Section 2.    Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective as of the date first written above when,
and only when, each of the following conditions precedent shall have been
satisfied (the ‘‘Amendment No. 1 Effective Date’’) or duly waived by the
Administrative Agents:

(a)    Certain Documents.    The Administrative Agents shall have received each
of the following, each dated the Amendment No. 1 Effective Date (unless
otherwise agreed by the Administrative Agents), in form and substance
satisfactory to the Administrative Agents:

(i)    this Amendment, duly executed by the Borrower, Group, each the
Administrative Agent and the Collateral Agent;

(ii)    the Consent and Agreement, in the form attached hereto as Exhibit A
(each, a ‘‘Guarantor Consent’’), executed by each of the Guarantors;

(iii)    the Acknowledgment and Consent, in the form attached hereto as Exhibit
B (each, a ‘‘Lender Consent’’), executed by the Lenders which, when combined,
constitute the Requisite Lenders (and with respect to Section 1(b) above, the
Requisite Revolving Credit Lenders); and

(iv)    such additional documentation as either Administrative Agent may
reasonably require;

(b)    Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be satisfactory in all
respects to the Administrative Agents and each Lender;

2


--------------------------------------------------------------------------------


(c)    Representations and Warranties.    Each of the representations and
warranties contained in Article IV (Representations and Warranties) of the
Credit Agreement, the other Loan Documents or in any certificate, document or
financial or other statement furnished at any time under or in connection
therewith are true and correct in all material respects on and as of the
Amendment No. 1 Effective Date, in each case as if made on and as of such date
and except to the extent that such representations and warranties specifically
relate to a specific date, in which case such representations and warranties
shall be true and correct in all material respects as of such specific date;
provided, however, that references therein to the ‘‘Credit Agreement’’ shall be
deemed to refer to the Credit Agreement as amended by this Amendment;

(d)    No Default or Event of Default.    After giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing, on the
Amendment No. 1 Effective Date;

(e)    No Litigation. No litigation shall have been commenced against any Loan
Party or any of its Subsidiaries, on the Amendment No. 1 Effective Date, seeking
to restrain or enjoin (whether temporarily, preliminarily or permanently) the
performance of any action by any Loan Party required or contemplated by this
Amendment or the Credit Agreement or any Loan Document, in either case, as
amended hereby; and

(f)    Fees and Expenses Paid.    The Borrower shall have paid all Obligations
due, after giving effect to this Amendment, on or before the Amendment No. 1
Effective Date including, without limitation, all costs and expenses of the
Agents in connection with the preparation, reproduction, execution and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Agents with respect thereto) and all other costs,
expenses and fees due under any Loan Document.

Section 3.    Representations and Warranties

On and as of the Amendment No. 1 Effective Date, after giving effect to this
Amendment, the Borrower and Group hereby represent and warrant to the
Administrative Agents, the Collateral Agent and each Lender as follows:

(a)    this Amendment and the Guarantor Consents have been duly authorized,
executed and delivered by the Borrower, Group and each Guarantor, as applicable,
and constitutes a legal, valid and binding obligation of the Borrower, Group and
each Guarantor, as applicable, enforceable against the Borrower, Group and each
Guarantor, as applicable, in accordance with their terms and the Credit
Agreement as amended by this Amendment, constitutes the legal, valid and binding
obligation of the Borrower and Group enforceable against the Borrower and Group
in accordance with its terms;

(b)    no Default or Event of Default has occurred and is continuing; and

(c)    no litigation has been commenced against any Loan Party or any of its
Subsidiaries seeking to restrain or enjoin (whether temporarily, preliminarily
or permanently) the performance of any action by any Loan Party required or
contemplated by this Amendment, the Credit Agreement or any Loan Document, in
each case as amended hereby (if applicable).

Section 4.    Fees and Expenses

(a)    As consideration for the execution of this Amendment, the Borrower and
each other Loan Party jointly and severally agrees to pay to the applicable
Administrative Agent for the account of each Lender for which such
Administrative Agent shall have received (by facsimile or otherwise) an executed
signature page (or a release from escrow of a signature page previously
delivered in escrow) for this waiver by 5 p.m. (New York Time) on Friday,
November 3, 2006 (or such later date or time as the Administrative Agents and
the Borrower may agree), a waiver fee equal to 0.025% of the sum of such
Lender's Revolving Credit Commitments then in effect plus the principal amount
of such Lender's outstanding Term Loans.

(b)    The Borrower, Group and each other Loan Party agrees to pay on demand in
accordance with the terms of Section 11.3 (Costs and Expenses) of the Credit
Agreement all costs and

3


--------------------------------------------------------------------------------


expenses of the Agents in connection with the preparation, reproduction,
execution and delivery of this Waiver and all other Loan Documents entered into
in connection herewith (including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Agents with respect thereto).

Section 5.    Reference to the Effect on the Loan Documents

(a)    Each reference in the Credit Agreement to ‘‘this Agreement,’’
‘‘hereunder,’’ ‘‘hereof,’’ ‘‘herein,’’ or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like ‘‘thereunder’’, ‘‘thereof’’ and words
of like import), shall mean and be a reference to the Credit Agreement as
amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 1 Effective
Date.

(b)    Each reference in this Amendment to ‘‘Administrative Agent’’ shall mean
and be a reference to the Revolving Facility Agent or the Term Facility Agent as
applicable.

(c)    Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.

(d)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, Issuers, Syndication Agent, Documentation Agent, the
Collateral Agent or either Administrative Agent under any of the Loan Documents,
nor constitute a waiver or amendment of any other provision of any of the Loan
Documents or for any purpose except as expressly set forth herein.

(e)    This Amendment is a Loan Document.

Section 6.    Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

Section 7.    Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section 8.    Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.

Section 9.    Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement or, as the case may be, the Guaranty.

4


--------------------------------------------------------------------------------


Section 10.    Severability

The fact that any term or provision of this Amendment is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 11.    Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 12.    Waiver of Jury Trial

Each of the parties hereto irrevocably waives trial by jury in any action or
proceeding with respect to this Amendment or any other Loan Document.

[SIGNATURE PAGES FOLLOW]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] WARNACO INC.,
as Borrower   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]
/s/ Lawrence Rutkowski   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Name:    Lawrence Rutkowski
Title:       Executive V.P. & Chief Financial Officer   [spacer.gif]
[spacer.gif] THE WARNACO GROUP INC.,
as Group   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif] /s/ Lawrence
Rutkowski   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Name:    Lawrence Rutkowski
Title:       Executive V.P. & Chief Financial Officer   [spacer.gif]
[spacer.gif] CITICORP NORTH AMERICA INC.,
as Revolving Facility Agent, Term Facility
Agent, Collateral Agent and Lender   [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif] /s/ Keith R. Gerding   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Name:    Keith R. Gerding
Title:       Director & Vice President   [spacer.gif] [spacer.gif] JPMORGAN
CHASE BANK, N.A.,
as Syndication Agent and Lender   [spacer.gif] [spacer.gif] By: [spacer.gif]
[spacer.gif] /s/ Barry Bergman   [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Name:    Barry Bergman
Title:       Managing Director [spacer.gif]

[SIGNATURE PAGE TO AMENDMENT NO. 1]


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF CONSENT AND AGREEMENT OF GUARANTORS

The undersigned hereby consents to Amendment No. 1 to the Amended and Restated
Credit Agreement, dated as of the date hereof (‘‘Amendment No. 1’’; capitalized
terms used herein but not defined herein are used with the meanings given them
in Amendment No. 1), entered into among WARNACO INC., a Delaware corporation,
THE WARNACO GROUP, INC., a Delaware corporation, and CITICORP NORTH AMERICA,
INC., as Administrative Agent on behalf of each Lender executing a Lender
Consent.

The undersigned further agrees that the terms of Amendment No. 1 shall not
affect in any way its obligations and liabilities under the Loan Documents (as
amended and otherwise expressly modified by Amendment No. 1), all of which
obligations and liabilities shall remain in full force and effect and each of
which is hereby reaffirmed.

This Consent and Agreement may be executed in any number of counterparts and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same consent. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this Consent and Agreement. Notices to parties hereto shall be given as provided
in Amendment No. 1.

The terms of this Consent and Agreement shall be binding upon, and shall inure
to the benefit of, the parties hereto and their respective successors and
assigns.

This Consent and Agreement shall be governed by and construed in accordance with
the law of the State of New York.

[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned has caused this Consent and Agreement to be
duly executed and delivered as of November 6, 2006.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] THE WARNACO GROUP INC.,
as Guarantor   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]
/s/ Lawrence Rutkowski   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Name:    Lawrence Rutkowski
Title:       Executive V.P. & Chief Financial Officer   [spacer.gif]
[spacer.gif] 184 BENTON STREET INC.
A.B.S. CLOTHING COLLECTION, INC.
AUTHENTIC FITNESS ON-LINE, INC.
CALVIN KEIN JEANSWEAR COMPANY
CCC ACQUISITION CORP.
C. F. HATHAWAY COMPANY
CKJ HOLDINGS, INC.
DESIGNER HOLDINGS LTD.
GREGORY STREET, INC.
JEANSWEAR HOLDINGS, INC.
KAI JAY MANUFACTURING COMPANY
OCEAN PACIFIC APPAREL CORP.
OUTLET STORES, INC.
UBERTECH PRODUCTS, INC.
WARNACO MEN'S SPORTSWEAR INC.
WARNACO PUERTO RICO, INC.
WARNACO RETAIL INC.
WARNACO SOURCING INC.
WARNACO SWIMWEAR INC.
WARNACO SWIMWEAR PRODUCTS INC.,
MYRTLE AVENUE, INC.,
CKU.COM INC.,
WARNACO U.S., INC.,
as Guarantors   [spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]
/s/ Lawrence Rutkowski   [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
Name:    Lawrence Rutkowski
Title:       Vice President & Treasurer [spacer.gif]

[SIGNATURE PAGE TO CONSENT AND AGREEMENT OF GUARANTORS]


--------------------------------------------------------------------------------


ACKNOWLEDGED AND AGREED
as of the date first above written:

CITICORP NORTH AMERICA, INC.
as Revolving Facility Agent, Term Facility Agent
and Collateral Agent

By:   /s/ Keith R. Gerding            
Name:    Keith R. Gerding
Title:       Director & Vice President

[SIGNATURE PAGE TO CONSENT AND AGREEMENT OF GUARANTORS]


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF CONSENT OF LENDERS
TO
AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT

Each of the undersigned is a Lender or Issuer party to the Amended and Restated
Credit Agreement, dated as of January 31, 2006 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the ‘‘Credit
Agreement’’), among the WARNACO INC., a Delaware corporation, THE WARNACO GROUP,
INC., a Delaware corporation, the Lenders and Issuers party thereto, CITICORP
NORTH AMERICA, INC. (‘‘CNAI’’), as administrative agent for the Revolving Credit
Facility (the ‘‘Revolving Facility Agent’’) and as administrative agent for the
Term Loan Facility (the ‘‘Term Facility Agent’’ and, together with the Revolving
Facility Agent, in such capacities, the ‘‘Administrative Agents’’), CNAI, as
Collateral Agent for the Secured Parties, JPMORGAN CHASE BANK, N.A., as
Syndication Agent, BANK OF AMERICA, NA, THE CIT GROUP/COMMERCIAL SERVICES, INC.
and WACHOVIA CAPITAL FINANCE CORPORATION (CENTRAL) (F/K/A, CONGRESS FINANCIAL
CORPORATION (CENTRAL)), as Co-Documentation Agents, and CITIGROUP GLOBAL MARKETS
INC. and J.P. MORGAN SECURITIES, INC., as Joint Lead Arrangers and Joint Lead
Book Managers.

Each of the undersigned hereby consents, pursuant to and in accordance with
Section 11.1 (Amendments, Waivers, Etc.) of the Credit Agreement, to the
amendment and other terms of Amendment No. 1 to the Credit Agreement, dated as
of November 6, 2006 (‘‘Amendment No. 1’’) and acknowledges and agrees to be
bound by the terms of Amendment No. 1 and that the terms of Amendment No. 1
shall not affect its obligations and liabilities as a Lender under the Loan
Documents (other than as expressly described in Amendment No. 1), that all of
such obligations and liabilities remain in full force and effect and are hereby
reaffirmed.

This consent may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same consent. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy shall be effective as delivery of a manually executed counterpart of
this consent. Notices to parties hereto shall be given as provided in Amendment
No. 1.

The terms of this consent shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns.

This consent shall be governed by and construed in accordance with the law of
the State of New York.

Dated as of November 6, 2006.

[SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------


[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Lenders   [spacer.gif] [spacer.gif] By:
[spacer.gif] [spacer.gif]     [spacer.gif] [spacer.gif]   [spacer.gif]
[spacer.gif] Name:
Title: [spacer.gif]

[SIGNATURE PAGE TO LENDER CONSENT]


--------------------------------------------------------------------------------
